In the
                          Missouri Court of Appeals
                                    Western District

                                                
JILLIAN JOHNSON,                                
                                                   WD78179
                 Appellant,                        OPINION FILED:
v.                                              
                                                   SEPTEMBER 22, 2015
NATIONSTAR MORTGAGE, LLC., et al.               
                                                
                Repondents.                     
                                                
                                                


                Appeal from the Circuit Court of Jackson County, Missouri
                        The Honorable James Dale Youngs, Judge

Before Division Three: Karen King Mitchell, P.J., Lisa White Hardwick, and Anthony Rex

                                          Gabbert, JJ.

       Jillian Johnson appeals the trial court’s grant of summary judgment in favor of Nationstar

Mortgage, LLC (“Nationstar”) and U.S. Bank, National Association, as Trustee for the holders of

the CSFB Mortgage Securities Corp., Adjustable Rate Mortgage Trust 2005-8, Adjustable Rate

Mortgage-Backed Pass-Through Certificates, Series 2005-8 (“U.S. Bank”) (collectively,

“Respondents”). Johnson’s amended petition sought declaratory judgment quieting title to the

property legally described as 3217 Charlotte Street in Kansas City, Missouri. Respondents filed

a motion for summary judgment and the trial court granted their motion.

       On appeal, Johnson asserts that the trial court erred in sustaining Respondents’ summary

judgment motion because there were substantial disputes of material fact on the issue of the
                                                1
proper party to the Note and Deed of Trust signed by Johnson and the security interest in her

home. Johnson maintains that a trial on the merits is necessary to determine those disputed facts

and the actual party in interest to the security in her home. We affirm.

                                             Factual Background

        On May 23, 2005, Jillian Johnson obtained a mortgage loan in the amount of $140,400.00

from America’s Wholesale Lender, as evidenced by a promissory note (“Note”). The Note was

executed in favor of “America’s Wholesale Lender” and was subsequently endorsed in blank by

“Countrywide Home Loans, Inc., a New York Corporation Doing Business as America’s

Wholesale Lender, by David A. Spector, Managing Director” (“Countrywide” or “Countrywide

d/b/a America’s Wholesale Lender”). The Note was secured by a Deed of Trust (“Deed”) on the

property, which Johnson executed in favor of America’s Wholesale Lender on the same day. In

1996 and 2010, Countrywide registered “America’s Wholesale Lender” as its fictitious trade

name with the Missouri Secretary of State.

        Possession of the Note and Deed was transferred to various parties through a series of

transactions occurring between 2005 and 2013. The instruments—originally held by

Countrywide d/b/a America’s Wholesale Lender—eventually came into the possession of

Respondents. Similarly, the servicing rights to the loan were transferred between several parties

over this time period, ultimately coming into Respondents’ possession.1 Johnson defaulted on

her loan in late 2012 and Respondent Nationstar instituted foreclosure proceedings against her.




        1
           The beneficial interest in Johnson’s mortgage loan was transferred from Countrywide to DLJ Mortgage
Capital, Inc. to CSFB Mortgage Securities Corp., Adjustable Rate Mortgage Trust 2005-8, Adjustable Rate
Mortgage-Backed Pass-Through Certificates, Series 2005-8, with U.S. Bank as trustee. Pursuant to the various
servicing agreements, the servicer is to hold the notes and is tasked with the enforcement thereof. Bank of America
was the holder of the Note when it appointed Millsap & Singer, P.C. as successor trustee, and Nationstar was the
holder of the Note at the time of foreclosure.

                                                         2
On October 21, 2013, Nationstar sold the property secured by the Deed for $97,859.03, leaving

an amount due and owing of $49,434.95.

       On November 20, 2013, Johnson filed suit for declaratory judgment quieting title to the

property against a number of other parties, including Respondents. Johnson argued that

Respondents did not have the authority to foreclose upon her home because they did not take

lawful possession of the Note and Deed from the purported lender, an entity named “America’s

Wholesale Lender, Inc.” Johnson’s argument was premised upon the fact that the “Lender”

designated in the security instruments was identified by varying names, which Johnson argued

created an ambiguity as to the identity of the original holder of the Note. Accordingly, she

argued that Countrywide d/b/a America’s Wholesale Lender was not the original holder of the

security interest in her home and it could not legally transfer possession of a security interest to

Respondents. Instead, Johnson argued that another company, America’s Wholesale Lender, Inc.,

was the actual party to the Note and Deed and only this entity could legally assign a security

interest to Respondents.

       Respondents filed a motion for summary judgment, arguing that they were entitled to

foreclose upon Johnson’s property because they took lawful possession of the Note and Deed

through a valid chain of transfers originating with the unambiguous “Lender” identified therein:

Countrywide d/b/a America’s Wholesale Lender. The trial court granted Respondents’ motion,

finding there to be no ambiguity regarding the identity of the original “Lender” in the Note and

Deed. The court determined that the language used within the four corners of the Note, as

viewed in conjunction with all non-disputed material facts, expressed no doubt that Countrywide

was the actual party to the Note and not America’s Wholesale Lender, Inc. Thus, the trial court

held that Respondents took lawful possession of the Note and Deed and had the authority to



                                                  3
foreclose upon Johnson’s home under the terms of the Note. The trial court also found that

Nationstar was entitled to its fair and reasonable attorney’s fees in the amount of $12,973.50

incurred in pursuit of the action.

                                       Standard of Review

       We review the trial court's grant of summary judgment de novo. ITT Commercial Fin.

Corp. v. Mid–Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). We affirm a

grant of summary judgment only if the movant is entitled to judgment as a matter of law and no

genuine issues of material fact exist. Id. at 377. Where the movant is a defending party, the

movant may establish a right to summary judgment by showing

       (1) facts that negate any one of the claimant's elements facts, (2) that the non-movant,
       after an adequate period of discovery, has not been able to produce, and will not be able
       to produce, evidence sufficient to allow the trier of fact to find the existence of any one of
       the claimant's elements, or (3) that there is no genuine dispute as to the existence of each
       of the facts necessary to support the movant's properly-pleaded affirmative defense.

Id. at 381. We review the record in the light most favorable to the party against whom judgment

was entered, according her the benefit of all reasonable inferences that may be drawn from the

record. Id. at 376.

                                              Analysis

       In her sole point on appeal, Johnson argues that the trial court erred in finding there to be

no ambiguity regarding the identity of the actual party to her Note. Specifically, she contends

that the Note’s reference to “America’s Wholesale Lender, a Corporation organized and existing

under the laws of New York” identifies the “Lender” (and, therefore, the original holder of the

Note) as an entity named “America’s Wholesale Lender, Inc.” and not “America’s Wholesale

Lender” (or, more precisely, not “Countrywide Home Loans, Inc.,” an entity using the fictitious

trade name of “America’s Wholesale Lender”). We disagree and find the trial court’s

conclusions to be correct in light of all non-disputed material facts.
                                                  4
       The main question in this case is whether the 2005 Note and Deed executed by Johnson

conveyed a valid security interest in the Charlotte Street property to Countrywide d/b/a

America’s Wholesale Lender, thereby making Countrywide the original holder of these

instruments. If Countrywide was the original, valid holder of these instruments, it had legal

authority to pass lawful title to subsequent holders, including Respondents.

       To answer this question, we must first determine who the original parties intended to be

the holder of the instruments “by looking at the words of the contract and giving those words

their plain, ordinary, and usual meaning.” Ethridge v. TierOne Bank, 226 S.W.3d 127, 131 (Mo.

banc 2007). We determine this intent based upon the contract language alone unless its terms are

ambiguous. Id. We must also construe the Note and Deed together because, under Missouri law,

“the note and deed of trust are inseparable[.]” Fed. Nat. Mortg. Ass'n v. Conover, 428 S.W.3d
661, 669 (Mo. App. W.D. 2014). Thus, where the parties to a note “contemporaneously execute

another written contract, such as a deed of trust, which is connected with the note by direct

reference or by necessary implication, the two instruments should be considered together as the

entire contract.” Id. at 667 (internal quotation omitted).

       Here, the Note executed by Johnson on May 23, 2005 explicitly defines “Lender” as

America’s Wholesale Lender. “America’s Wholesale Lender” is a fictitious trade name of

Countrywide, as evidenced by its 1996 and 2010 filings with the Missouri Secretary of State.

The Note was subsequently endorsed in blank by “Countrywide Home Loans, Inc., a New York

Corporation Doing Business as America’s Wholesale Lender.” The Deed executed by Johnson

on the same day explicitly defines “Lender” as “America’s Wholesale Lender . . . a corporation

organized and existing under the laws of New York,” and the Deed’s record of filing defines

“Grantee” as America’s Wholesale Lender. Although the titles used to denote the holders of



                                                  5
these instruments are not identical, we do not find that this creates an ambiguity when we

construe the Note and Deed together, along with all undisputed material facts.

                                      I.       The Note is Not Ambiguous

        First, we find that the plain language of the Note and accompanying endorsement-in-

blank unambiguously identifies America’s Wholesale Lender (or, alternatively, Countrywide

d/b/a America’s Wholesale Lender) as the valid and authorized original holder of the Note.

Accordingly, Countrywide was lawfully entitled to negotiate the Note to Respondents by transfer

of possession.

        Under Missouri law, Respondents are entitled to enforce the Note as a negotiable

instrument if they are the holders of the instrument. See RSMo § 400.3–301 (defining “person

entitled to enforce”); RSMo § 400.3-104(a)-(b) (defining “negotiable instrument” and

“instrument”).2 A “holder” means the person in possession of the instrument if the instrument is

payable to bearer. RSMo § 400.1–201(20). An instrument is “payable to bearer” if it does not

state a payee. RSMo § 400.3-109(a)(2). The holder of an instrument may be identified in any

way and their identity is determined by the intent of the issuer of the instrument. RSMo § 400.3-

110(a), (c).

        Negotiation of an instrument “requires transfer of possession of the instrument and its

endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer

of possession alone.” RSMo § 400.3–201(b). An “endorsement” is a signature made on an

instrument for the purpose of negotiating it. RSMo § 400.3–204(a)(i). “If the holder of an

instrument endorses it ‘in blank,’ that is, does not specially endorse it to an identified person,


        2
          “To be a negotiable instrument, the writing must: (1) be signed by the obligor; (2) contain an
unconditional promise to pay a fixed amount of money; (3) contain no other promise, order, or obligation; (4) be
payable on demand or at a definite time; and (5) be payable to order or bearer.” Fed. Nat. Mortg. Ass'n v. Conover,
428 S.W.3d 661, 668 (Mo. App. W.D. 2014) (citing RSMo §§ 400.3–401; 400.3–104(a)(1)–(3)).

                                                         6
then the instrument ‘becomes payable to bearer and may be negotiated by transfer of possession

alone until specially endorsed.’” Fed. Nat. Mortg. Ass'n v. Conover, 428 S.W.3d 661, 668 (Mo.

App. W.D. 2014) (citing RSMo § 400.3-205(b)). An instrument may be endorsed (i.e., signed)

by its holder or an authorized agent or representative of the holder. See generally RSMo §

400.3-402 (signature by representative). A signature may be made “by the use of any name,

including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a

person with present intention to authenticate a writing.” RSMo § 400.3-401(b)(ii). The holder

of the instrument is entitled to enforce the instrument. RSMo § 400.3–301(i).

       The Note signed by Johnson in 2005 unambiguously identifies the initial holder as

“America’s Wholesale Lender,” which Respondents have shown to be a registered trade name of

Countrywide Home Loans, Inc. Nothing in the Note indicates that Johnson intended “America’s

Wholesale Lender, Inc.” to be the holder rather than “America’s Wholesale Lender” when she

issued it in 2005. An authorized representative of Countryside subsequently endorsed the Note

in blank as “Countrywide Home Loans, Inc., doing business as America’s Wholesale Lender.”

Even assuming, arguendo, that the plain language of the Note expressed some ambiguity as to

the identity of the initial holder, it would be impossible for us to find that Johnson intended

“America’s Wholesale Lender, Inc.” to be its original holder given that no such entity existed

when the Note was issued in 2005. The record before us shows that an entity bearing that name

was not registered with the New York Secretary of State until December 16, 2008, and no such

fictitious name has ever been registered with the Missouri Secretary of State. Because the record

before us reflects no indication that Johnson intended the original holder of her Note to be

someone other than Countrywide d/b/a America’s Wholesale Lender, and because it reflects no

indication that the Note was invalidly endorsed by its holder, we find that Countrywide was



                                                  7
lawfully entitled to negotiate the Note by transfer of possession and no disputed material facts

remain regarding this issue.3

         It is undisputed that Nationstar took possession of the Note via a series of valid transfers

from preceding holders beginning with Countrywide. Johnson offers no evidence to support her

contention that there are remaining issues of material fact concerning the proper party to the

Note, either when it was issued in 2005 or when Respondent Nationstar foreclosed upon her loan

in 2013. Because there is no genuine issue of material fact as to the original holder of the Note,

nor as to the authenticity of its endorsement-in-blank or its subsequent negotiation, we affirm the

trial court’s grant of summary judgment in favor of Respondents.

                                    II.      The Deed is Not Ambiguous

         As in the Note, we find no ambiguity in the Deed that would invalidate Countrywide’s

original possession and subsequent transfer to Respondents. The plain language of the Deed

leaves no genuine issue of material fact in dispute as to the identity of the “Lender” referenced in

the Deed, despite Johnson’s repeated contention that there is some ambiguity as to the original

deed holder’s identity. Further, even if we were to find some possible ambiguity in the Deed

regarding the original holder’s identity, we find that any such ambiguity is clarified when we

construe the Deed and Note together.




         3
            We also note that, in light of our conclusion that Countrywide Home Loans, Inc. d/b/a America’s
Wholesale Lender was the valid holder of the Note, we must also conclude that Countrywide was the valid holder of
the Deed securing it. Under Missouri law, “[a] deed of trust securing a negotiable note passes with it,” and a “party
entitled to enforce a note is also entitled to enforce the deed of trust securing that note.” U.S. Bank Nat. Ass'n v.
Burns, 406 S.W.3d 495, 497 (Mo. App. E.D. 2013) (internal citations omitted) (internal quotations omitted). See
also Fed. Nat. Mortg. Ass'n v. Conover, 428 S.W.3d 661, 669 (Mo. App. W.D. 2014) (“Under Missouri law, because
the note and deed of trust are inseparable, the holder of a note is entitled to enforce the deed of trust securing that
note.”). As our Supreme Court has noted, it therefore follows that “the assignee of a secured promissory note
becomes, by that fact alone, the beneficiary of the deed of trust.” Wells Fargo Bank, N.A. v. Smith, 392 S.W.3d 446,
463 n. 12 (Mo. banc 2013). Thus, because Respondents have demonstrated they were the valid assignees of the
Note, by operation of law, Respondents also proved that they were the assignees of the accompanying Deed.

                                                          8
         “Generally, a mortgage loan consists of a promissory note and security instrument,

usually a mortgage or a deed of trust, which secures payment on the note by giving the lender the

ability to foreclose on the property.” Bellistri v. Ocwen Loan Servicing, LLC, 284 S.W.3d 619,

623 (Mo. App. E.D. 2009). “A deed of trust pledges land to secure a debt and entitles its holder

to foreclose on property under certain circumstances.” Richard v. Wells Fargo Bank, N.A., 418
S.W.3d 468, 473 (Mo. App. E.D. 2013) (internal citations omitted) (internal quotations omitted).

“[W]here the parties to a note contemporaneously execute another written contract, such as a

deed of trust, which is connected with the note by direct reference or by necessary implication,

the two instruments should be considered together as the entire contract.” Fed. Nat. Mortg. Ass'n

v. Conover, 428 S.W.3d 661, 667 (Mo. App. W.D. 2014) (internal citations omitted) (internal

quotations omitted).4 A contract such as a deed of trust “is not ambiguous merely because the

parties disagree as to its construction.” Ethridge v. TierOne Bank, 226 S.W.3d 127, 131 (Mo.

banc 2007) (internal citations omitted) (internal quotations omitted). Instead, it is only

ambiguous if its terms “are susceptible to honest and fair differences[,]” such as “when there is

duplicity, indistinctness, or uncertainty in the meaning of the language.” Id.

         Here, the record indicates that Johnson executed the Deed and Note on the same day.

The first page of the Deed directs that it be returned to “Countrywide Home Loans, Inc. MS SV-

79 Document Processing” after being recorded, while the second page defines “Lender” as

“America’s Wholesale Lender . . . a Corporation organized and existing under the laws of New

York.” The first two pages and each page thereafter were initialed by Johnson. The Deed’s

certification of filing with the Jackson County Recorder of Deeds (filed on May 31, 2005)


         4
           See also Richard v. Wells Fargo Bank, N.A., 418 S.W.3d 468, 473 (Mo. App. E.D. 2013) (“A note and
mortgage, or deed of trust, given to secure it, both executed at one time, . . . must be construed together. . . . By
construing these documents together, courts can ascertain the parties' intentions.”) (internal quotations omitted)
(internal citations omitted).

                                                           9
defines “Grantee” as America’s Wholesale Lender and “Grantor” as Jillian Johnson. Nowhere

does the Deed or its certification of filing refer to “America’s Wholesale Lender, Inc.” or

otherwise indicate that some other entity is also a lender or grantee. Johnson contends that the

Deed is ambiguous because it identifies the lender/grantee by a marginally different name than is

used in the endorsement-in-blank on the Note. Johnson’s contention is unavailing because when

the Note and the Deed are construed together, the Deed is clear and unambiguous.

        First, both the Note and Deed clearly define “Lender” as America’s Wholesale Lender.

Second, both instruments reference Countrywide as a party to the agreement: in the Note, via the

endorsement-in-blank to Countrywide d/b/a America’s Wholesale Lender; in the Deed, via

reference to Countrywide’s Document Processing address. Third, the mailing addresses used for

America’s Wholesale Lender in the Note and in the Deed are identical.5 Finally, the

Registrations of Fictitious Name that Countrywide made with the Missouri Secretary of State in

1996 and 2010 clearly demonstrate public notice of the relationship between America’s

Wholesale Lender and Countrywide, thereby minimizing any latent ambiguity regarding the

legal status of “America’s Wholesale Lender.”6 Based upon the foregoing facts, we conclude

that the Deed and Note clearly and unambiguously identify Countrywide d/b/a America’s

Wholesale Lender as a party to the security instruments. The Deed’s explicit definitions of

“Grantee” and “Lender” are not open to different constructions and cannot reasonably be




        5
          America’s Wholesale Lender’s address is listed in the Note as “P.O. Box 660694, Dallas, TX 75266-
0694”; America’s Wholesale Lender’s address is listed in the Deed as “P.O. Box 660694, Dallas, TX 75266-0694.”
Countrywide’s address in 2010 Registration of Fictitious Name is listed as “4500 Park Granada, Calabasas, CA
91302”; America’s Wholesale Lender’s address in certification of filing Deed is listed as “4500 Park Granada,
Calabasas, CA 91302”).
        6
            Both the 1996 and 2010 Registrations state that the name registered is “America’s Wholesale Lender” and
clearly list Countrywide as the fictitious name owner.


                                                        10
construed to mean that “America’s Wholesale Lender, Inc.” was a lender or grantee under the

Deed.7

         Even upon viewing the record in the light most favorable to Johnson and according her

the benefit of all reasonable inferences from the record, ITT Commercial Fin. Corp. v. Mid-Am.

Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993), we find her contention—that the

inclusion of the lender’s legal status (“a Corporation organized and existing under the laws of

New York”) converts “America’s Wholesale Lender” into “America’s Wholesale Lender,

Inc.”—to be simply without merit and she has provided no evidence or compelling authority that

would allow us to find otherwise. Point denied.

                                                 Conclusion

         On the record before us viewed in the light most favorable to Johnson, we find that

Johnson has failed to prove the existence of material facts in dispute on the issue of the proper

party to the Note and Deed of Trust signed by Johnson and the security interest in her home. The

circuit court did not err in granting summary judgment to Respondents. We affirm the circuit

court’s judgment.




                                                            Anthony Rex Gabbert, Judge


All concur.




         7
           As we also note above, such a construction would be doubly unreasonable given that no entity named
“America’s Wholesale Lender, Inc.” appears to have existed when the Deed was prepared and executed in 2005. An
entity bearing that name was not registered with the New York Secretary of State until December 16, 2008 and has
never been registered with the Missouri Secretary of State.

                                                      11